Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending.

Election/Restrictions
Applicant's election with traverse of the invention of Group I, claims 1-18 and 20, drawn to a cosmetic composition, and the species of a single phase solution comprising water in the reply filed on 11/16/22 is acknowledged.  The traversal is on the ground(s) that there is not a serious burden to examine both inventions and all species.  
Regarding the restriction between Groups I and II, this is not found persuasive because as described in MPEP §808.02, the requirement for establishing a serious burden has been met as the inventions require a different field of search.  The inventions require a different field of search including searching different classes/subclasses, electronic resources, and employing different search strategies or search queries.  The inventions of Group I and Group II are classified in separate classes and subclasses, and are different statutory categories of invention; art that would be pertinent to Group I would not necessarily be pertinent to Group II, and vice versa.  
Regarding the election of species, the Examiner is persuaded and the requirement for species elected is withdrawn.


The requirement is still deemed proper and is therefore made FINAL.
Claim 19 is withdrawn as being drawn to a nonelected invention.
Claims 1-18 and 20 are under consideration. 

Information Disclosure Statement
Acknowledgement is made of Applicant’s information disclosure statements (IDS) submitted on 12/17/20, 11/24/21, and 3/25/22. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-8, 14 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mintel AHC Natural Sun Perfector SPF 50+ PA++++; hereafter “AHC”; cited in IDS). 
Regarding Claims 1, 7, 8, AHC teaches a leave-on cosmetic lotion for skin comprising ferulic acid, phytic acid, ascorbic acid, and water (e.g. page 1). 
Regarding Claims 3, 5 and 16, AHC teaches the inclusion of propylene glycol (propanediol), and pentylene glycol (e.g. page 1).
Regarding Claims 4 and 6, AHC teaches the inclusion of water and oil (i.e. dibutyl adipate). 
Regarding Claim 14,  AHC teaches the inclusion of sun filters. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gan et al. (US 2021/0386646). 
Gan et al. teach leave-on compositions useful to reduce dark spots, age spots, and/or unwanted pigmentation of skin (e.g. abstract). Gan et al. teach a composition comprising 0.01-1 wt% ferulic acid and 0.01-3 wt% phytic acid (e.g. paragraphs 0015, Examples). Gan et al. teach that the composition can further comprise ascorbic acid and a carrier comprising water and/or an oil and may be in the form of an emulsion, cream, lotion or solution (e.g. paragraphs 0063, 0064, and 0074). 
Regarding Claims 1 and 6-8, while there is not a single example comprising both ascorbic acid and ferulic acid/phytic acid, the ingredients are included among a short list of preferred ingredients.  It would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the elements as claimed by known methods with no change in their respective functions, and the combination yielding nothing more than predictable results.  
Regarding Claims 2, 11, and 12, the concentrations of ferulic acid and phytic acid of Gan et al. overlap with the claimed amounts. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a  prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA  1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05.I).  Regarding the limitation, “wherein the cosmetic composition demonstrates removal of free metal ions in material contacted with the cosmetic composition, the removal of free metal ions in a range from at least about 40% and up to about 99%”, the phenomenon is linked to the chelation system comprising ferulic and phytic acids. As the compositions of Gan et al. comprise amounts of chelators that overlap with the claimed amounts then the outcome of removal of free metal ions in a range from at least about 40% and up to about 99% would necessarily occur. “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
Regarding Claims 3-5, 14-17, and 20, Gan et al. further teach the inclusion of propylene glycol, pentylene glycol, oils, an oily phase, hydroxy acids, citric acid, and lactic acid (e.g. paragraph 0063, 0064, 0071, 0083; Examples).
Regarding Claims 9, 13, 18, Gan et al. are silent as to the amount of ascorbic acid. However, they teach 0.1-5 wt% of the vitamin C derivative tetrahexyldecyl ascorbate, which overlaps with the claimed range (e.g. paragraph 0015). It would have been obvious to one of ordinary skill in the art at the time of filing to vary the ascorbic acid concentration, with 0.1-5wt% as a starting point and arrive at a value overlapping the claimed range of 5-30 wt% because of the structural similarity between the compounds. It is obvious to optimize within prior art conditions or through routine experimentation.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding Claim 10, Gan et al. are silent as to the general amount of water, but exemplify compositions comprising 86.7% and 72.21% “excipients”, which includes water among other ingredients (e.g. Tables 1 and 2).  In addition, Gan et al. teach that the amounts of water can be varied (e.g. asterisk under Tables 1 and 2). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to vary the water concentration, as suggested by Gan et al., which in turn would vary the ratio of water to ascorbic acid, and arrive at the claimed ranges of 3:1 to 10:1 through routine experimentation in order to optimize the resulting product. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).




Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE PLOURDE BABSON whose telephone number is (571)272-3055.  The examiner can normally be reached on M-Th 8-4:30; F 8-12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE P BABSON/Primary Examiner, Art Unit 1619